Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, SEQ ID NO: 5 (the polycationic peptide), SEQ ID NO: 35 (the intervening polypeptide region), HHHHH (the positively charged amino acid-rich region), floxuridine (the therapeutic agent), and SEQ ID NO: 33 (the linker), wherein the linker is connected at the N-terminus of the polycationic peptide in the reply filed on 1/14/2022 is acknowledged.
Claims 12, 17, 33, 36-37 and 42-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Status of the Claims
Claims 1-3, 5, 8, 10, 12-13, 16-17, 19, 21, 33, 36-37 and 42-47 are pending in this application.
Claims 12, 17, 33, 36-37 and 42-47 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-3, 5, 8, 10, 13, 16, 19 and 21 are presently under consideration as being drawn to the elected species/invention. 

Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities: Claim 1 recites “(ii) an intervening polypeptide region and”. The claim should be rewritten to recite “(ii) an intervening polypeptide region, and”. Claim 2 recites “(vi) a cell penetrating peptide and”. The claim should be rewritten to recite “(vi) a cell penetrating peptide, and”.  Claim 3 recites “Seq-1-8 (SEQ ID NO: 18), Angiopep-2-7 (SEQ ID NO: 19)”. The claim should be rewritten to recite “Seq-1-8 (SEQ ID NO: 18), and Angiopep-2-7 (SEQ ID NO: 19)”. Claim 3 also recites “RARGRGGGA (SEQ ID NO: 3)”. The sequence RARGRGGGA corresponds to SEQ ID NO: 4, NOT SEQ ID NO: 3. Claim 5 recites “wherein the CXCR4 ligand is selected from the group consisting of the peptide is comprising the sequence”. The claim should be rewritten to recite “wherein the CXCR4 ligand is selected from the group consisting of a peptide comprising the sequence”. With respect to claim 16, periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); See also MPEP § 608.01(m). The claim should be rewritten to recite “…..response towards a tumor, (viii) an antiangiogenic molecule, and (ix) a toxin”. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8, 10, 13, 16, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The claims are drawn to a fusion protein comprising: (i) a polycationic peptide; (ii) an intervening polypeptide region, and (iii) a positively charged amino acid-rich region (claim 1), wherein the polycationic peptide is selected from the group consisting of: (a) an arginine-rich sequence; (b) a sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell; (c) the GW-H1 peptide; (d) a CD44 ligand; (e) a peptide capable of crossing the blood brain barrier; (f) a cell penetrating peptide, and (g) a nucleolin-binding peptide (claim 2), wherein the therapeutic agent is selected from the group consisting of: (a) a chemotherapeutic agent, (b) a cytotoxic polypeptide, (c) an antiangiogenic polypeptide, (d) a polypeptide encoded by a tumor suppressor gene, (e) a pro-apoptotic polypeptide, (f) a polypeptide having anti-metastatic activity, (g) a 

When referring to an intervening polypeptide region, the specification provides the following definition:
The intervening polypeptide region of the fusion proteins of the invention comprises a physiologically functional peptide, meaning that its interaction with the cellular components results in physiological changes (page 29, last para).
When referring to a sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell, the specification provides the following definition:
The terms “sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell”, as used herein, refers to any polypeptide sequence which binds to a receptor on the surface of a 30 cell, wherein the receptor undergoes endocytosis in response to the binding of said polypeptide sequence. This binding specificity allows the delivery of the polypeptide sequence as well as the rest of the fusion protein which it is a part of to the cell, tissue or organ which expresses said receptor (para bridging pages 13-14).
When referring to a CD44 ligand, the specification provides the following definition:
A “CD44 ligand” will be a molecule capable of binding to CD44 (page 19, last para).
a peptide capable of crossing the blood brain barrier, the specification provides the following definition:
A “peptide capable of crossing the blood-brain barrier” will be a peptide capable of transporting itself as well as any molecule it is bound to, preferably a protein, from the blood torrent to the CNS (page 20, 4th para).
When referring to a nucleolin-binding peptide, the specification provides the following definition:
A “nucleolin-binding peptide” is a peptide capable of binding to the nucleolin protein in a cell, preferably to the cell-surface expressed fraction of nucleolin (page 21, last para).
When referring to a functionally equivalent variant (claim 5), the specification provides the following definition:
The terms “functional variant” and “functionally equivalent variant” are interchangeable and are herein understood as all those peptides derived from the T22, the V1, the CXCL12, and/or the vCCL2 peptides by means of modification, insertion and/or deletion of one or more amino acids, provided that the function of binding to CXCR4 and internalizing the fusion protein is substantially maintained (page 17, 3rd para).
When referring to a cytotoxic polypeptide, the specification provides the following definition:
The term cytotoxic polypeptide refers to an agent that is capable of inhibiting cell function (page 39, 3rd para).
an antiangiogenic polypeptide, the specification provides the following definition:
The term “anti-angiogenic polypeptide”, as used herein, denotes a polypeptide capable of inhibiting angiogenesis (page 41, 3rd para).
When referring to a pro-apoptotic polypeptide, the specification provides the following definition:
The term “pro-apoptotic polypeptides”, as used herein, refers to a protein which is capable of inducing cell death in a cell or cell population (page 41, last para).
When referring to a polypeptide having anti-metastatic activity, the specification provides the following definition:
The term “metastasis suppressor” as used herein, refers to a protein that acts to slow or prevent metastases (secondary tumors) from spreading in the body of an organism with cancer (page 42, 2nd para).
When referring to a polypeptide encoded by a polynucleotide which is capable of activating the immune response towards a tumor, the specification provides the following definition:
As used herein, an immunostimulatory polypeptide agent is a polypeptide encoded by a polynucleotide which is capable of activating or stimulating the immune response (page 42, 3rd para).
When referring to an antiangiogenic molecule, the specification does not provide a definition.
However, the specification does not provide any structural attributes. 

Here, the specification fails to describe what structure correlates with the required activity (e.g. to be cytotoxic, to bind to CD44, to have anti-metastatic activity, etc.). 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The specification fails to provide a representative number of examples of: 
1) An intervening polypeptide region
2) A sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell;
3) A CD44 ligand;
4) A peptide capable of crossing the blood brain barrier;
5) A nucleolin-binding peptide;
6) A functionally equivalent variant;
7) A cytotoxic polypeptide; 
8) An antiangiogenic polypeptide; 
9) A pro-apoptotic polypeptide; 
10) A polypeptide having anti-metastatic activity; 
11) A polypeptide encoded by a polynucleotide which is capable of activating the immune response towards a tumor; and 
12) An antiangiogenic molecule. 

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 10, 13 and 19, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the polycationic region" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serna et al. (Nanomedicine: Nanotechnology, Biology, and Medicine,12 (2016) 1241-1251).
With respect to claims 1-3, Serna et al. teach the conjugates Angiopep-2-7-GFP-H6, Angiopep-2-8-GFP-H6, Seq-1-7-GFP-H6, and Seq-1-8-GFP-H6 (Table 1). Serna et al. also teach that “[b]oth Angiopep-2 and Seq-1 are well known BBB-crossing peptides proven useful as brain-homing agents in drug delivery” (page 1245, left column, 2nd para), and further teach that “[i]n the current bubbling context of novel protein drugs of interest in cancer therapies and for other conditions, formulating such therapeutic proteins as nanoparticles would offer an interesting engineering tool with a broad applicability in nanomedicine, as the multivalent presentation of homing agents in those materials, either natural or added, is expected to dramatically enhance cell uptake” (page 1250, left column, 2nd para). Thus, the conjugates of Serna et al. are clearly intended to comprise a drug (i.e. a therapeutic agent).
Therefore, the conjugate of Serna et al. corresponds to the instantly claimed fusion protein wherein Angiopep-2-7, Angiopep-2-8, Seq-1-7 and Seq-1-8 are the polycationic peptides; GFP is the intervening polypeptide region; and HHHHHH is the positively charged amino acid-rich region, wherein the fusion protein further comprises a therapeutic agent. Given the finite possibilities, one of ordinary skill in the art would have at once envisaged conjugating the therapeutic agent to the intervening polypeptide region.
nd para). Furthermore, as discussed in the rejection under 35 U.S.C. 112(a) above, when referring to a functionally equivalent variant, the specification provides the following definition: The terms “functional variant” and “functionally equivalent variant” are interchangeable and are herein understood as all those peptides derived from the T22, the V1, the CXCL12, and/or the vCCL2 peptides by means of modification, insertion and/or deletion of one or more amino acids, provided that the function of binding to CXCR4 and internalizing the fusion protein is substantially maintained (page 17, 3rd para). In the instant case, Angiopep-2-7, Angiopep-2-8, Seq-1-7 and Seq-1-8 are functionally equivalent variants of instant SEQ ID Nos: 5-8 because the function of binding to CXCR4 and internalizing the fusion protein is substantially maintained.
With respect to claim 8, the fusion protein of Serna et al. comprises a polyhistidine region comprising 6 contiguous histidine residues.  
With respect to claim 10, the fusion protein of Serna et al. comprises GFP (i.e. a fluorescent protein).
With respect to claim 13, the fusion protein of Serna et al. comprises the polycationic peptide at the N-terminus, and the positively charged amino acid-rich region at the C-terminus. Furthermore, Serna et al. teach that the linker sequence is GGSSRSS (Table 1), which corresponds to instantly claimed SEQ ID NO: 33.

Claims 1-3, 5, 8, 10, 13, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villaverde Corrales (EP 2476441).
With respect to claims 1-3 and 16, Villaverde Corrales teaches a conjugate comprising (i) a targeting peptide comprising the sequence RRWCYRKCYKGYCYRKCR (SEQ ID NO: 5), which corresponds to instantly claimed SEQ ID NO: 5, or a functionally equivalent variant thereof and (ii) a therapeutic agent, wherein the targeting peptide is capable of specifically binding to CXCR4 and promoting internalization and endosomal escape of the therapeutic agent in a cell expressing CXCR4 (claim 1), wherein the therapeutic agent is a polypeptide (claim 2), wherein the polypeptide is selected from the group consisting of (i) a cytotoxic polypeptide, (ii) an antiangiogenic polypeptide, (iii) a polypeptide encoded by a tumor suppressor gene, (iv) a polypeptide encoded by a polynucleotide which is capable of activating the immune response towards a tumor (claim 3), and wherein the therapeutic agent and the targeting peptide are part of a fusion protein (claim 4).
Villaverde Corrales also teaches the fusion protein T22-GFP-H6 (Examples 1-3; Figs. 1-5), and further teaches that “[T]his suggested that apart from the potential of T22 in the delivery of functional proteins (in the model a fully fluorescent GFP shown in Example 1), this peptide could also deliver expressible DNA and eventually promote their entrance into the nuclear compartment” (para [0130]). 
Thus, Villaverde Corrales teaches a fusion protein comprising T22 (i.e. SEQ ID NO: 5, which corresponds to the instantly claimed polycationic peptide); GFP (which corresponds to the intervening polypeptide region); a hexahistidine (a positively charged amino acid-rich region); and a polypeptide (see claim 3 of Villaverde Corrales) which 
With respect to claim 5, Villaverde Corrales teaches polycationic peptide comprising the sequence RRWCYRKCYKGYCYRKCR (SEQ ID NO: 5) (claim 1), which corresponds to instantly claimed SEQ ID NO: 5.
With respect to claim 8, as discussed above, Villaverde Corrales teaches the positively charged amino acid-rich region is H6 (i.e. a polyhistidine region) (Examples 1-3; Figs. 1-5).
With respect to claim 10, as discussed above, Villaverde Corrales teaches the fusion protein comprises GFP (i.e. a fluorescent protein).
With respect to claim 13, as discussed above, Villaverde Corrales teaches the fusion protein T22-GFP-H6 (Examples 1-3; Figs. 1-5), which comprises the polycationic peptide at the N-terminus and the positively charged amino acid-rich region at the C-terminus. Furthermore, Villaverde Corrales teaches that the polycationic peptide is connected to the intervening polypeptide via a peptide linker (para [0088]).
With respect to claims 19 and 21, Villaverde Corrales teaches the anti-cancer agent is floxuridine (paras [0070]-[0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 8, 10, 13, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Serna et al. (Nanomedicine: Nanotechnology, Biology, and Medicine,12 (2016) 1241-1251) in view of Power et al. (Mol Cancer Ther. 2009 May;8(5):1015-25) and Villaverde Corrales (EP 2476441).
The teachings of Serna et al. with respect to claims 1-3, 5, 8, 10 and 13 have been discussed above.
Serna et al. do not teach the therapeutic agent is floxuridine.
Power et al. teach that Floxuridine (FUDR) is a chemotherapy drug ideal for hepatic arterial infusion due to its short half-life, steep dose response curve, high total body clearance, and high hepatic extraction (abstract, passim).
The teachings of Villaverde Corrales have been discussed above.
It would have been obvious to one of ordinary skill in the art to use floxuridine as the therapeutic agent in the invention of Serna et al. because Serna et al. teach that the conjugate comprises a drug for cancer therapy, and Power et al. teach the advantages of Floxuridine for hepatic arterial infusion.
The skilled artisan would have been motivated to do so with a reasonable expectation of success because Villaverde Corrales teach that Floxuridine can be used in a conjugate similar to the conjugate of Serna et al. for cancer therapy.

Claims 1-3, 5, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Serna et al. (Nanomedicine: Nanotechnology, Biology, and Promega (MagneHisTM Protein Purification System, July 2013).
This rejection applies to the elected species (i.e. HHHHH).
The teachings of Serna et al. have been discussed above.
Serna et al. do not teach the elected species HHHHH.
Promega teaches that polyhistidine proteins expressed for purification should have at least five to six consecutive histidine residues located on the C- or N-terminus (para 3.I).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
The MPEP 2144.09 states that compounds differing regularly by the successive addition of the same chemical group are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
In the instant case, it would have been obvious to substitute the hexahistidine of Serna et al. for the pentahistidine of Promega.
The skilled artisan would have reasonably expected the pentahistidine of Promega possess similar properties to the hexahistidine of Serna et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 5, 8, 13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-81 of copending Application No. 16/611102 in view of Serna et al. (Nanomedicine: Nanotechnology, Biology, and Medicine,12 (2016) 1241-1251). 
‘102 claims a fusion protein comprising a polycationic peptide, an intervening polypeptide region, and a positively charged amino acid-rich region, wherein the intervening polypeptide region is not a fluorescent protein or human p53 (claim 58).
‘102 does not claim the intervening polypeptide region is conjugated to at least one therapeutic agent.
The teachings of Serna et al. have been discussed above.
It would have been obvious, with a reasonable expectation of success, to conjugate a therapeutic agent to the intervening polypeptide region because Serna et al. teach a fusion protein similar to the fusion protein of ‘102 used for the delivery of a therapeutic agent in cancer therapy.
With respect to claim 2, ‘102 claims the instantly claimed polycationic peptides (claim 59).
With respect to claim 3, ‘102 claims the instantly claimed polycationic peptides (claim 60).
With respect to claim 5, ‘102 claims the instantly claimed CXCR4 ligands (claim 61).

With respect to claim 13, ‘102 claims the polycationic peptide is located at the N-terminus and the positively charged amino acid-rich region is located at the C-terminus (claim 63).
With respect to claim 16, ‘102 claims the same therapeutic agents (claim 64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658